Citation Nr: 0902103	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for diabetic 
retinopathy from February 26, 2004 to April 10, 2006, and 
entitlement to an evaluation in excess of 10 percent from 
April 11, 2006 to July 20, 2008 and in excess of 30 percent 
since July 21, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision in October 2008, the RO increased the 
noncompensable rating to 10 percent, effective from April 11, 
2006 and to 30 percent, effective from July 21, 2008.  As a 
result, the issue on appeal for this matter is as listed on 
the first page, above.  Because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Despite the grant of increased initial evaluations for the 
veteran's diabetic retinopathy he has not been awarded the 
highest possible evaluations available.  As a result, he is 
presumed to be seeking the maximum possible evaluation and 
these claims remain in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  For the period from February 26, 2004 to April 10, 2006, 
the service-connected diabetic retinopathy was manifested by 
corrected distant visual acuity reported as no worse than 
20/40 and 20/30 in the right and left eyes respectively.

2.  For the period from April 11, 2006 to July 20, 2008, the 
service-connected diabetic retinopathy was manifested by 
visual acuity reported as 20/counting fingers in the right 
eye and 20/200 in the left eye.  

3.  On and since July 21, 2008, the veteran has blindness of 
the right eye (no light perception), with best corrected 
distant visual acuity of 20/40 in the left eye.  The veteran 
is in receipt of special monthly compensation for loss of use 
of the right eye.


CONCLUSIONS OF LAW

1.  For the period from February 26, 2004 to April 10, 2006, 
the criteria for an initial compensable disability rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, DCs 6011-
6079 (2008).

2.  For the period from April 11, 2006 to July 20, 2008, the 
criteria for an initial evaluation in excess of 10 percent 
for diabetic retinopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, 
DCs 6011, 6078, 6079 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for diabetic retinopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, 
DCs 6011-6070 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, supra.

Impairment of visual acuity is rated under Table V and DCs 
6061-6079.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated 
based on best distant vision obtainable after correction by 
eyeglasses.  38 C.F.R. § 4.75 (2008).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. §§ 
3.350(a)(4), 4.79 (2008).

The RO has considered the veteran's diabetic retinopathy 
under DC 6011 for retinal scars or defects.  DC 6011 provides 
that damage to the retina may be rated as 10 percent 
disabling if there are localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images.  38 
C.F.R. § 4.84a, DC 6011.

Eye impairment otherwise is rated on the basis of impairment 
of central visual acuity.  Diagnostic Codes 6061-6079 contain 
the criteria to evaluate impairment of central visual acuity.  
A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a, (2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2008).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 
(2008).

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. 
§ 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, DCs, 6066, 
6070, 6073, 6076 (2008).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 
6076, 6078 (2008).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 
6073, 6076 (2008).


Factual Background and Analysis

By way of a February 2005 rating action, the RO, in part, 
granted service connection for diabetic retinopathy and 
assigned an initial noncompensable disability rating, 
effective February 26, 2004.  The RO based its decision on a 
VA outpatient treatment record reflecting an initial 
diagnosis of diabetic retinopathy on that date.  

A January 2005 VA examination report shows the veteran's 
best-corrected distant vision in the right and left eyes was 
20/30 and 20/25, respectively.  The pupils were round, 
regular, equal, and responded to light.  Motility was full 
and the lids, lashes and lacrimal were within normal limits.  
The anterior chambers were deep with no cells, but there was 
evidence of trace cortical lens change.  There was also 
moderately advanced diabetic retinopathy in both eyes, which 
the examiner concluded was a complication of the veteran's 
service-connected diabetes mellitus.  These clinical findings 
correspond to no more than a noncompensable rating.  

A private eye examination report, dated in April 2005, shows 
that the veteran's best-corrected distant vision in the right 
eye was 20/40 and 20/30 in the left eye.  Visual field 
confrontation was within normal limits bilaterally.  The 
veteran also had bilateral cataracts.  Although visual acuity 
in the right eye was 20/40, the visual acuity in the left eye 
was better than the 20/40 required for a 10 percent rating.  

Accordingly, the veteran is not entitled to a compensable 
rating under the diagnostic codes pertaining to impairment of 
visual acuity since the effective date of service connection 
February 26, 2004. 

A private examination report, dated April 11, 2006, shows 
that the veteran's visual acuity in the right eye was 
20/counting fingers and 20/200 in the left.  There was no 
indication of whether this represented the best corrected 
distant vision.  Extraocular motility and confrontational 
visual fields were within normal limits.  The examiner did, 
however, note significant diabetic macular edema and on that 
basis the RO determined the veteran was, at a minimum, 
entitled to a 10 percent rating as of April 11, 2006.  

During VA examination on July 21, 2008, the veteran's history 
of advanced diabetic retinopathy was noted.  At that time he 
had undergone two surgeries, including an attempted repair of 
a detached retina.  He also had laser therapy on the left eye 
in 2007.  In the right eye the cornea was totally opaque and 
in the left eye distant vision uncorrected was 20/400, 
corrected to 20/40.  There was moderate to advanced 
background diabetic retinopathy and an early cataract in the 
left eye.  The examiner concluded the veteran was totally 
blind in the right eye with no light perception and that the 
visual acuity in the left eye was decreased due to diabetic 
retinopathy and the cataract.  

A rating in excess of 30 percent would require greater 
impairment of visual acuity in the left eye than currently 
demonstrated, i.e. 20/50.  The veteran is, therefore, 
appropriately rated as 30 percent disabled under DC 6070 
since July 21, 2008.  38 C.F.R. § 4.84a.

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned.  However, there 
is no evidence of visual field loss at any time or impairment 
of muscle function or diplopia.  See 38 C.F.R. § 4.84a, DCs 
6080, 6090 and 6092.  Moreover, as the veteran clearly 
retains both eyes, the provisions of DC 6066, which provide a 
higher rating for the anatomical loss of the eye, is not for 
application.  38 C.F.R. § 4.84a.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's diabetic 
retinopathy.  Again, the evidence does not establish that 
this disability, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, it does not establish that the 
veteran's diabetic retinopathy necessitates frequent periods 
of hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence of record is against a 
finding that the veteran's diabetic retinopathy, more nearly 
approximates an initial compensable evaluation for the period 
from February 26, 2004 to April 10, 2006; an evaluation in 
excess of 10 percent from April 11, 2006 to July 20, 2008; 
and an evaluation in excess of 30 percent from July 21, 2008, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a September 2004 letter sent to the veteran that fully 
addressed the notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran letters 
in March 2006 and March 2008 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, the veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (once service connection 
is granted the claim has been substantiated, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial).  Thus, the Board concludes that all required 
notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's STRs 
and post service treatment records are in the claims file.  
The RO also obtained a VA medical opinions in January 2005 
and July 2008.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

At this time, the Board notes that no additional 
correspondence has been received from the veteran or his 
representative.  In this regard, the Board notes that the 
veteran's claim was remanded to obtain additional development 
and after such development was accomplished a SSOC was issued 
to him and his representative.  In the accompanying letter, 
dated in October 2008, the veteran and his representative 
were told that the veteran's claim was being returned to the 
Board.  Neither the veteran nor his representative responded.  
Given the aforementioned procedural development, the Board 
finds that the veteran has not been prejudiced.  Both the 
veteran and his representative have had ample opportunity to 
submit any additional information, evidence or statement on 
the veteran's behalf.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial compensable evaluation for diabetic retinopathy 
from February 26, 2004 to April 10, 2006 is denied. 

An initial evaluation in excess of 10 percent for diabetic 
retinopathy from April 11, 2006 to July 20, 2008 is denied. 

An initial evaluation in excess of 30 percent for diabetic 
retinopathy since July 21, 2008 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


